DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 12/29/2021, with respect to the rejection of claims 1-25 have been fully considered and are persuasive.  The rejection of claims 1-25 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, fifth and sixth surfaces connected to the first and second surfaces and to the third and fourth surfaces and opposing each other, and including first and second dielectric layers and pluralities of first and second internal electrodes alternately layered in a first direction in which the first and second surfaces are connected to each other; first and second external electrodes disposed on the first surface of the capacitor body and spaced apart from each other; a first via electrode connecting the plurality of first internal electrodes to the first external electrode in the capacitor body; and a second via electrode connecting the plurality of second internal electrodes to the second external electrode in the capacitor body, wherein first and second internal electrodes are spaced apart from each other on the first dielectric layer, and first and second internal electrodes are spaced apart from each other on the second dielectric layer, wherein the first and second dielectric layers are alternately stacked in the first direction such that the first internal electrode of the first dielectric layer overlaps the second internal electrode of the second dielectric layer in the first direction, and the second internal electrode of the first dielectric layer overlaps the first internal electrode of the second dielectric layer in the first direction, and wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the first direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the first direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions” in combination with the other claim limitations. 

Regarding independent claim 11, the prior art fails to teach or suggest, alone or in combination:
A board on which a multilayer capacitor is mounted, the board comprising: a board having first and second electrode pads on one surface; and a multilayer capacitor including a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, fifth and sixth surfaces connected to the first and second surfaces and to the third and fourth surfaces and opposing each other, and including first and second dielectric layers 6Application No. 16/849,612 and pluralities of first and second internal electrodes alternately layered in a first direction in which the first and second surfaces are connected to each other; first and second external electrodes disposed on the first surface of the capacitor body and spaced apart from each other; a first via electrode connecting the plurality of first internal electrodes to the first external electrode in the capacitor body; and a second via electrode connecting the plurality of second internal electrodes to the second external electrode in the capacitor body, where first and second internal electrodes are disposed on the first dielectric layer and are spaced apart from each other, and first and second internal electrodes are disposed on the second dielectric layer and are spaced apart from each other, and where the first and second dielectric layers are alternately layered in the first direction such that the first internal electrode of the first dielectric layer overlaps the second internal electrode of the second dielectric layer in the first direction, and the second internal electrode of the first dielectric layer overlaps the first internal electrode of the second dielectric layer in the first direction, wherein the first and second external electrodes are mounted on and connected to the first and second electrode pads, respectively, and wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the first direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the first direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions” in combination with the other claim limitations. 

Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including a plurality of dielectric layers stacked with each other in a stacking direction and each having a first internal electrode and a second internal electrode disposed thereon; and first and second external electrodes disposed on at least one external surface of the body, wherein the first external electrode is connected, by a first via electrode, to the first internal electrode disposed on each of the plurality of dielectric layers, and the second external electrode is connected, by a second via electrode, to the second internal electrode disposed on each of the plurality of dielectric layers, and 7Application No. 16/849,612wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the stacking direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second internal electrodes each have first and second portions which extend in directions that intersect each other and that are perpendicular to the stacking direction, the first portions overlapping each other in the first direction and the first and second via electrodes arranged in the second portions” in combination with the other claim limitations. 

Regarding independent claim 18, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including a plurality of dielectric layers stacked with each other in a stacking direction and each having a first internal electrode, a first connection portion, a second internal electrode, and a second connection portion disposed thereon; and first and second external electrodes disposed on at least one external surface of the body and connected, by a respective first and second via electrode, to the first and second internal electrodes, respectively, wherein each of the first internal electrode, the first connection portion, the second internal electrode, and the second connection portion has a rectangular shape having a length greater than a width, the first internal electrode and the first connection portion are connected to each other and have lengths orthogonal to each other, and the second internal electrode and the second connection portion are connected to each other and have lengths orthogonal to each other, the first connection portion on each of the plurality of dielectric layers overlap with each other in the stacking direction, and the second connection portion on each of the plurality of dielectric layers overlap with each other in the stacking direction, and the first and second via electrodes are arranged in the first and second connection portions, respectively.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “first and second external electrodes disposed on at least one external surface of the body and connected, by a respective first and second via electrode, to the first and second internal electrodes, respectively and the second connection portion on each of the plurality of dielectric layers overlap with each other in the stacking direction, and the first and second via electrodes are arranged in the first and second connection portions, respectively” in combination with the other claim limitations. 

Cited Prior Art
Ritter et al (US 2010/0039749) teaches relevant art in Fig. 2D-4B.
SAKURAI et al (US 2020/0135400) teaches relevant art in Fig. 1A.
SEO et al (US 2018/0068796) teaches relevant art in Fig. 1-4.
PARK et al (US 2015/0014035) teaches relevant art in Fig. 5-6.
CHO et al (US 2015/0068792) teaches relevant art in Fig. 3-4B.
LEE et al (US 2017/0194419) teaches relevant art in Fig. 1-2.
HAN et al (US 2018/0019064) teaches relevant art in Fig. 1-6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848